DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on 11/04/2019 after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending in the present application.

Information Disclosure Statement
	Information Disclosure Statement filed on 03/26/2020 is being considered by the examiner.

Claim Objections
  	Claims 7 and 8 are objected to because of the following informalities:  the claims are incomplete.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, enumerated grouping of an abstract concept in mathematical modeling without significantly more.  Claim 1 recited a system comprising: one or more processors, and at least one memory communicatively coupled to the processors, the at least one memory storing machine readable instructions that, when executed by the one or more processors 
 	With the broadest reasonable interpretation of the claimed invention as a whole, the cited features of the claimed invention related to a computer-aided design method using design data to generate the model structure of the probabilistic model (This is a mathematical model with mathematical relational, structural attributes, and graphical models).  The step of estimating the model parameters of the probabilistic model and storing the model design.  This is a mathematical modeling to generate a probabilistic model.  The judicial exception of the enumerated model in the claimed invention does not integrate into a practical and useful solution for practical and real problems.   The claim does not provide a mechanism to integrate distributive functions into system elements for the system generation.
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n,1, 12 USPG2d 1824,1828 and n.1 (Fed.Gir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1181, 1163,127 USPQ2d 1597,1599 (Fed. Gir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech image Techs,, LLC v. Elecs.for Imaging, Inc., 758 F.3d 1344,1350, 111 USPQ2d 1717,1721 (Fed. Cir.2014) (holding that claims to a “process of organizing information through mathematical correlations”).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited memory and system in the 
It is merely adding a generic, computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty, Ltd, v, CIS Bank Inti, 573 U.S. 208, 224, 110 USPG2d 1978, 1984 (2014). See also GIF Techs, v. Amazon.com, 788 F.3d 1359, 1364, 1 15 USPG2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to Implementing] the abstract idea of intermediated.
The claim is nonstatutory subject matter.
 	Claim 2 cited the system of claim 1, wherein the probabilistic model represents the plurality of computing devices individually and collectively.  The claim is the probabilistic model of the computing devices.  It is a mathematical model and nonstatutory subject matter.
 	Claim 3 cited the system of claim 2, wherein the computing devices include at least one or more edge data centers (EDCs}, and each of the computing devices include a plurality of sensors configured to obtain and transmit observed data.
 	Claim 4 recited the system of claim 3, wherein the first data includes one or more of: graphical representations defining the relationships and dependencies within and among the computing devices; and historical data of the computing architecture, comprising records including values of attributes associated with the computing devices, each of the records corresponding to a time instance, wherein the attributes are observation-type attributes or state-type attributes.
 	Claim 5 recited the system of claim 4, wherein the machine readable instructions, when executed by the one or more processors, further cause the one or more processors to:

generate a plurality of observation sets from the historical data, each of the observation sets being a subset of the historical data: for each of the parameter sets, calculate a probability of each observation set given the parameter set;
calculate a likelihood of the parameter set given the aggregate of the probabilities of all of the observation sets:
setting, as the model parameters, the parameter set resulting in the highest iikelihood.  This is related mathematical modeling based on data collection and estimating a prediction model.  This is nonstatutory subject matter because it failed to integrate the mathematical model into a practical and useful solution for a real environment.
 	Claim 6 recited the system of claim 4, wherein:
the probabilistic model is defined by the model structure and the model parameters, and wherein the probabilistic model comprises: a plurality of nodes and edges, each of the nodes representing a variable associated with the computing architecture or computing devices thereof, and each of the edges representing a relationships between nodes. The claim is related to the probabilistic model.  It is a mathematical concept in the design and modeling.  The claim is nonstatutory subject matter.
Claim 7 cited the system of claim 6, wherein at least two of the nodes of different computing devices are related, and at least two of the nodes are associated across 
 	Claim 8 recited the system of claim 6, wherein the machine readable instructions, when executed by the one or more processors, further cause the one or more processors to:
 	collect input data; deploy the probabilistic model using the input data as inputs: and execute one or more corrective actions based on the model outputs.  This is nonstatutory subject matter for it mathematical model in the design data space.
 	Claim 9 recited the system of claim &, wherein the input data includes data associated with a current time instance and data associated with at least one previous time instance prior to the current time instance.  The claim is nonstatutory subject matter for it data space.
Claim 10 recited the system of claim 9, wherein each of the nodes is configured to have one of a plurality of possible values, the value of at least one of the nodes of the probabilistic model is unknown at the current time instance, and the deploying the probabilistic model includes determining the probability of each possible value of each of the nodes, including the probability of each of the possible values of the at least one node having the unknown value at the current time.  The cited feature of the probabilistic model for a current time instant is a mathematical model with various distribution functions.  It is nonstatutory subject matter for failing to provide an integration process for a useful and practical solution.

Claim 12 recited a computer-implemented method comprising: building a probabilistic model of a computing architecture comprising a plurality of computing devices, the building of the model comprising: collecting first data corresponding to the plurality of computing devices: 
generating the model structure of the probabilistic model based on the first data: estimating the model parameters of the probabilistic model; and 
storing the probabilistic model in a memory.
 	With the broadest reasonable interpretation of the claimed invention as a whole, the cited features of the claimed invention related to a computer-aided design method using design data to generate the model structure of the probabilistic model (This is a mathematical model with mathematical relationals, structural attributes, and graphical models).  The step of estimating the model parameters of the probabilistic model and storing the model design.  This is a mathematical modeling to generate a probabilistic model.  The judicial exception of the enumerated model in the claimed invention does not integrate into a practical and useful solution for practical and real problems.   The claim does not provide a mechanism to integrate distributive functions into system elements for the system generation.
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n,1, 12 USPG2d 1824,1828 and n.1 (Fed.Gir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1181, 1163,127 USPQ2d 1597,1599 (Fed. Gir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech image Techs,, LLC v. Elecs.for Imaging, 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited memory and system in the claimed invention are well-known concept, understood in the operation and conventional techniques in the design space.  
It is merely adding a generic, computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty, Ltd, v, CIS Bank Inti, 573 U.S. 208, 224, 110 USPG2d 1978, 1984 (2014). See also GIF Techs, v. Amazon.com, 788 F.3d 1359, 1364, 1 15 USPG2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to Implementing] the abstract idea of intermediated.
Claim 12 is nonstatutory subject matter.
 	Claim 13 recited the computer-implemented method of claim 12, wherein the probabilistic model represents the plurality of computing devices individually and collectively.  It is a nontatutory subject matter

Claim 14 recited the compute-implemented method of claim 13, wherein the computing devices include at least one or more edge data centers (EDs), and each of the computing devices include a plurality of sensors configured to obtain and transmit observed data.  The cited features are related to a convention method to collect data and represent data for processing.  It is nonstatutory subject matter.
Claim 15 recited the computer-implemented method of claim 14, wherein the first data includes one or more of:

historical data of the computing architecture, comprising records including values of attributes associated with the computing devices, each of the records corresponding to a time instance, wherein the attributes have are observation-type attributes or stale-type attributes.  The cited feature is related to data representation.   It is nonstatutory subject matter.

Claim 16 recited the computer-implemented method of claim 15, further comprising:
generate a plurality of parameter sets, each of the parameter sets starting with the second parameter set being based on a preceding one of the plurality of parameter sets:
generate a plurality of observation sets from the historical data, each of the observation sets being a subset of the historical data;
for each of the parameter sets, calculate a probability of each observation set given the parameter set;
calculate a likelihood of the parameter set given the aggregate of the probabilities of all of the observation set:
setting, as the model parameters, the parameter set resulting in the highest likelihood.  The claim is directed to a mathematical model in the design space.  It is nonstatutory subject matter.
Claims 17 and 18 recited the computer-implemented method of claim 15, wherein: 
the probabilistic model is defined by the model structure and the model parameters, and the wherein the probabilistic model comprises a plurality of nodes and edges, each of the nodes representing a variable associated with the computing architecture or computing 
	Claims 19 and 20 recited the computer-implemented method, wherein: deploying the probabilistic model using the input data as inputs; and
 	executing one or more corrective actions based on the mode! outputs.
each of the nodes is configured to have one of a plurality of possible values,
the value of at least one of the nodes of the probabilistic model is unknown at the current time instance,
 	the deploying the probabilistic model includes determining the probability of each possible value of each of the nodes, including the probability of each of the possible values of the at least one node having the unknown value at the current time, and the executing the one or more corrective actions includes identifying one or more nodes having an actual or probable anomalous state at the current time.  The claims are related to a system model with design nodes with design state.  The claims are nonstatutory subject matter for the reasons set as above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Koller et al, US patent application publication no. 20020103793.
As per claim 1, Koller disclosed a system comprising: 
one or more processors, and at least one memory communicatively coupled to the processors, the at least one memory storing machine readable instructions that, when executed by the one or more processors cause the one or more processors to: 
build a probabilistic model of a computing architecture comprising a plurality of computing devices (paras. 0009, 0014), the building of the model comprising: 
collecting first data corresponding to the plurality of computing devices: generating the model structure of the probabilistic mode! based on the first data; estimating the model parameters of the probabilistic model: and storing the probabilistic model in the at least one memory (paras. 0036, 0038, 0047, 0064, 0173, 0190) . 
 	As per claim 2, Koller disclosed the system of claim 1, wherein the probabilistic model represents the plurality of computing devices individually and collectively such as network nodes (paras. 0172, 0194).
As per claim 3, the system of claim 2, wherein the computing devices include at least one or more edge data centers (EDCs}, and each of the computing devices include a plurality of sensors configured to obtain and transmit observed data (paras 0147, 0148, 0150).  
 As per claim 4, Koller disclosed the system of claim 3, wherein the first data includes
one or more of: 
graphical representations defining the relationships and dependencies within and among the computing devices; and historical data of the computing architecture, comprising records including values of attributes associated with the computing devices, each of the 
 	As per claim 5, Koller disclosed the system of claim 4, wherein the machine readable instructions, when executed by the one or more processors, further cause the one or more processors to:
 	generate a plurality of parameter sets, each of the parameter sets starting with the second parameter set being based on a preceding one of the plurality of parameter sets;
 	generate a plurality of observation set likes from the historical data, each of the observation sets being a subset of the historical data:
 	for each of the parameter sets, calculate a probability of each observation set given the parameter set;
calculate a likelihood of the parameter set given the aggregate of the probabilities of all of the observation sets:
setting, as the model parameters, the parameter set resulting in the highest likelihood (paras. 0123, 0272, 0273, 0279, 0364, 0365).
 	As per claim 6, Koller disclosed the system of claim 4, wherein:
the probabilistic model is defined by the model structure and the model parameters, and wherein the probabilistic mode! comprises a plurality of nodes and edges, each of the nodes representing a variable associated with the computing architecture or computing devices thereof, and each of the edges representing a relationships between nodes (paras. 0112, 0120-0123, 0160).


As per claim 8, Koller disclosed the system of claim 6, wherein the machine readable instructions, when executed by the one or more processors, further cause the one or more processors to:
collect input data; deploy the probabilistic model using the input data as inputs: and execute one or more corrective actions based on the model outputs
 	As per claim 9, Koller disclosed the system of claim 8, wherein the input data includes data associated with a current time instance and data associated with at least one previous time instance prior to the current time instance (paras. 0165-0174, 0371).
 	As per claim 10, Koller disclosed the system of claim 9, wherein each of the nodes is configured to have one of a plurality of possible values, the value of at least one of the nodes of the probabilistic model is unknown at the current time instance, and the deploying the probabilistic model includes determining the probability of each possible value of each of the nodes, including the probability of each of the possible values of the at least one node having the unknown value at the current time (paras. 0120, 0121, 0122).
As per claim 11, Koller disclosed the system of claim 10, wherein the executing the one or more corrective actions includes identifying one or more nodes having an actual or probable anomalous state at the current time.
As per claim 12, Koller disclosed a computer-implemented method comprising: 
building a probabilistic model of a computing architecture comprising a plurality of computing devices (paras. 0009, 0014), the building of the model comprising: collecting first 
As per claim 13, The computer-implemented method of claim 12, wherein the probabilistic model represents the plurality of computing devices individually and collectively in a network of nodes (0172, 0194, 0241).
As per claim 14, Koller disclosed the computer-implemented method of claim 13, wherein the computing devices include at least one or more edge data centers (EDs), and
each of the computing devices include a plurality of sensors configured to obtain and transmit observed data (paras. 0166, 0170, 0172).
As per claim 15, Koller disclosed the computer-implemented method of claim 14, wherein the first data includes one or more of:
graphical representations defining the relationships and dependencies within and among the computing devices; and
historical data of the computing architecture, comprising records including values of attributes associated with the computing devices, each of the records corresponding to a time instance, wherein the attributes have are observation-type attributes or stale-type attributes (paras. 0006, 00024, 0025, 0036, 0121).
As per claim 16, Koller disclosed the computer-implemented method of claim 15, further comprising:
generate a plurality of parameter sets, each of the parameter sets starting with the second parameter set being based on a preceding one of the plurality of parameter sets:

for each of the parameter sets, calculate a probability of each observation set given the parameter set;
calculate 4 likelihood of the parameter set given the aggregate of the probabilities of all of the observation sets:
setting, as the model parameters, the parameter set resulting in the highest likelihood (paras. 0163, 0167, 0169).
As per claim 17, Koller disclosed the computer-implemented method of claim 15, wherein:
the probabilistic model is defined by the model structure and the model parameters, and the wherein the probabilistic model comprises a plurality of nodes and edges, each of the nodes representing a variable associated with the computing architecture or computing devices thereof, and each of the edges representing a relationship between nodes.
As per claim 18, Koller disclosed the computer-implemented method of claim 17,
wherein at least two of the nodes of different computing devices are related, and at least two of the nodes are associated across different time instances of a time period (paras. 0192, 0194, 0196, 0234).
As per claim 19, Koller disclosed the computer-implemented method of claim 17, further comprising:
collecting input data;
deploying the probabilistic model using the input data as inputs; and

As per claim 20, Koller disclosed the computer-implemented method of claim 19, wherein:
each of the nodes is configured to have one of a plurality of possible values,
the value of at least one of the nodes of the probabilistic model is unknown at the current time instance, the deploying the probabilistic model includes determining the probability of each possible value of each of the nodes, including the probability of each of the possible values of the at least one node having the unknown value at the current time, and
 	the executing the one or more corrective actions includes identifying one or more nodes having an actual or probable anomalous state at the current time (paras. 0255, 0265, 0266, 0283).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI Q PHAN/Primary Examiner, Art Unit 2147